I am honoured to speak here on behalf of one of the world’s smallest city States, the Republic of Singapore. First, I congratulate His Excellency Mr. Miroslav Lajcák on his election as President of the General Assembly at its seventy- second session. I also congratulate Mr. Peter Thomson of Fiji on his successful leadership as President at the seventy-first session.
We are meeting at a time of great uncertainty. The old fault lines of race, language and religion remain active. There is renewed anxiety about jobs and inequality. New technologies and non-State actors are challenging the international order. Terrorist groups are using the Internet to spread their poisonous, radical ideologies, including in South-East Asia. Cyberattacks and fake news have proliferated. Conflicts in many regions of the world remain and new ones have emerged.
In North-East Asia, the Democratic People’s Republic of Korea’s reckless actions are raising tensions on the Korean peninsula. Singapore strongly condemns the Democratic People’s Republic of Korea’s missile and nuclear-weapon tests, which are in flagrant violation of Security Council resolutions. We call on the Democratic People’s Republic of Korea to avoid further provocations and to fully implement all of the resolutions adopted by the Security Council.
In Myanmar’s Rakhine state, a humanitarian disaster has occurred in the aftermath of a terrorist attack on 25 August and related acts of violence. It is a complex, intercommunal issue with deep historical roots, and it will not be solved instantly. It is the responsibility of every Government to protect every civilian, regardless of ethnicity, religious beliefs or origin. I visited Nay Pyi Taw last week and had a very frank discussion with Daw Aung San Suu Kyi. She is deeply troubled by what is happening in her own country and deeply distressed by the pain and suffering there.
Extremists everywhere actually have a common playbook. First, they commit an egregious act of violence. Secondly, they stick a religious label on the situation in order to convey a sense of “us versus them”. Thirdly, they eliminate the grey zone of moderates by causing alienation due to overreaction. And so, we must be very careful that we do not fall into the trap of those extremists. As a doctor, I believe that the first rule of medicine is to do no harm. Therefore, as the rest of the world looks on with distress and alarm, we need to be very careful and measured in our response.
The Association of Southeast Asian Nations (ASEAN) Foreign Ministers will be meeting later today. ASEAN supports Myanmar in seeking a long- term solution to restore stability within its own borders. Singapore will work through ASEAN and with Myanmar to extend humanitarian assistance to all affected communities.
Every country actually seeks to achieve the same thing — to ensure the security and prosperity of our people and to create a better future for our children. But no country, no matter how wealthy, big or powerful, can achieve that alone. Multilateralism, international law, constructive interdependence and a sense of win-win cooperation are crucial to the sustainable development and prosperity for all countries. Therefore, a strong multilateral system reinforces the resilience of individual countries. This is particularly true for small States because we depend on a rules-based multilateral system for our survival and our success.
Today, I want to speak, first, on the importance of multilateralism; secondly, on having an open global architecture; and thirdly, on having inclusive economic growth.
My first point is on a universal, rules-based multilateral system and why it is essential if we are to solve the complex problems facing the world today. No nation can solve transboundary problems alone. We need to work with each other, we need to build consensus and we need to find effective solutions to global problems. The United Nations plays a critical role in that regard as a platform for cooperation, based on the principles of mutual respect, mutual benefit and international law. In fact, the United Nations is the universal body best placed to address the problems of the global commons. A good example is the adoption of the United Nations Convention on the Law of the Sea (UNCLOS) in 1982, which is an enduring testament to what collective political will can achieve. Today, UNCLOS has become a constitution that governs the use of the oceans.
The recent adoption of the Paris Agreement on Climate Change and the 2030 Agenda for Sustainable Development showed that multilateralism can respond to new challenges, especially when there is political will and collective commitment. When dealing with global issues such as climate change, there is no alternative to a multilateral approach. The United Nations must also deal with emerging global challenges, such as cybersecurity, counter-terrorism and the economic disruption caused by the emergence of digital technologies, including artificial intelligence and the potential for genetic engineering.
If the United Nations is to remain effective and relevant, it must also become fit for purpose. There is much scope to optimize synergies and minimize inefficiencies within the United Nations system. In this regard, Singapore strongly supports the Secretary- General’s efforts to reform and restructure the United Nations. We welcome his management reforms and his efforts to review the United Nations development system so as to streamline the peace and security architecture.
As a small State, Singapore has always been a strong supporter of an effective United Nations. This year, we are proud that the Forum of Small States, founded by Singapore in 1992, celebrates its twenty- fifth anniversary. Singapore is committed to working closely with all States, especially small States, to support the work of the United Nations and to enhance its effectiveness. Regional organizations are also an important part of an effective multilateral, rules- based system. They help to reinforce the principles of the Charter of the United Nations and to underpin international law at the regional and local levels. Equally important, they help to build confidence and encourage habits of cooperation.
In South-East Asia, ASEAN is celebrating its fiftieth anniversary. ASEAN has not only fostered regional economic integration, but perhaps even more important, it has secured regional peace for five decades and strengthened the national resilience of each of its members by creating a sense of common identity in the midst of great diversity. The prospects for ASEAN are very bright, and we have ambitious plans to do more, under our vision of a united, resilient and innovative ASEAN.
My second and related point concerns the need for an open global architecture that is essential for growth and sustainable development. We have to make a choice. One model is a world divided by rival blocs, running mercantilist economies, waging proxy wars and engaging in zero-sum competition. There is another model — one where there is a vision of a world with open, interdependent, sovereign States characterized by enlightened long-term national interests, win-win collaboration and sustainable development.
It should come as no surprise that Singapore, almost by definition, has to support the latter model. We believe that an open, rules-based, multilateral system allows every country to fulfil its potential and its duty to its citizens. In particular, it allows small States, which are dependent on international trade and investments, to create a pathway for growth and resilience. It is therefore important, especially at this time, to remain steadfast in the face of growing cause for rising protectionism.
An open trading environment has allowed developing countries to export their goods and services and raised hundreds of millions of people from poverty into a new, rising middle class. Equally important, this rise of a prosperous middle class across Asia, Africa and South America has also been associated with peace and stability. The World Trade Organization is indispensable, as it underpins the rules-based multilateral trading system and provides a framework for resolving trade disputes.
The Group of Twenty (G-20) is another important platform for discussing global macroeconomic and financial issues. However, it is important for the G-20 to work closely with the United Nations and with non-members of the G-20 in order to strengthen the multilateral system and to support the implementation of the 2030 Agenda. We welcome the efforts of successive G-20 Presidents to reach out to non-members, in particular members of the Global Governance Group. The Group will continue to be an advocate for a more accountable and inclusive framework of global governance.
My third and final point is on the need for inclusive economic growth. Politically, the consensus for multilateralism and an open global architecture will not be sustained if people within our own States feel that they are going to be left behind. In other words, we need to make sure that there is inclusive economic growth that lifts all communities together. Indeed, the 2030 Agenda is fundamentally a vision for achieving long-term inclusive economic growth, not just at the national level, but at the regional and global levels as well. It is a vision shared by all countries. However, the challenge for every Government is to generate higher growth and to create more jobs while ensuring that no one is left behind.
In Singapore, quite frankly, we believe firmly in the role of hard work, savings and self-reliance. However, we also believe in taking care of the weak and vulnerable in every segment of our society. Consequently, our policies on women, children, older persons and persons with disabilities are designed to protect and uplift the most vulnerable. We place great emphasis on racial and religious harmony and in building social cohesiveness.
Beyond resilience, successful societies have to embrace new technologies and encourage innovation. The digital revolution is fundamentally changing the way we live, work, play, communicate, mobilize and organize our societies. We cannot wish away those disruptive changes. Instead, we have to restructure our economies and our societies, so that we can create new, better jobs for our people in this new digital world. However, that will not be an easy task; it does not come about because of a speech or two.
The transformation caused by the digital revolution will be positive only if we can find ways to share the benefits more widely and to reduce inequality. It is worth remembering that at the beginning of every industrial or technological revolution there is often a period of widening inequality, because the people or the countries who experience it first have an enormous advantage. It takes time for new tools and technologies to be democratized and commoditized so that a new middle class arises, bringing in a new golden age. We need to do the same with this new revolution. That is why we in Singapore have invested heavily in education and skills, training our people, both young and old, to give everyone a chance to maximize opportunities and to harvest new potential from this new digital revolution. We want every Singaporean to have a stake in our growth and to share in our success as a nation.
Let me conclude by saying that the United Nations is absolutely essential, particulary for small States such as Singapore. The United Nations has been a catalyst for peace and development for more than 70 years. It has given a young State like Singapore, just 52 years old, enormous opportunities for amazing progress over the past five decades. It has made a real difference to the lives of people around the world.
In an environment of increased uncertainties, the case for multilateralism becomes stronger, not weaker. Now more than ever, we need the United Nations to help us find solutions to difficult, complex problems, global and local. We need to safeguard and strengthen our multilateral, rules-based system so that even the smallest State can survive and thrive as an independent, sovereign nation. We need an open global architecture based on a vision of an interdependent world in order to secure, sustainable prosperity for every single one of us. But most important, we need inclusive and fair economic growth to empower all our people to lead good and meaningful lives.